Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The amendment to the claims has overcome the remaining rejections. Claims 1, 3-10 and 12-14 are free of the prior art, because there is no teaching or suggestion in the prior art for the claimed gene or method, wherein the wherein the RBS sequence is represented by SEQ ID NO: 3, and the p5 coding region is SEQ ID NO. 4; or wherein the p5 expressing cassette comprises SEQ ID NO. 10, 11, 12,or 13; or the spacer sequence between the RBS and the p5 coding region is SEQ ID NO. 6, 7, 8, or 9.
The closest prior art is Patent No. US 8,969,253 B2 issued to Reiersen et al which teaches “mutated” sequence between the RBS and the p5 protein coding region in a M13 p5 cassette. However, the prior art M13 construct does not have the p5 coding region is SEQ ID NO. 4; or wherein the p5 expressing cassette comprises SEQ ID NO. 10, 11, 12,or 13; or the spacer sequence between the RBS and the p5 coding region is SEQ ID NO. 6, 7, 8, or 9..
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Claims 1, 3-10 and 12-14 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEIHUA FAN whose telephone number is (571)270-0398. The examiner can normally be reached Monday-Friday, 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amjad A Abraham can be reached on (571) 270-7058. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

WEIHUA . FAN
Examiner
Art Unit 1663



/WEIHUA FAN/Examiner, Art Unit 1663